Citation Nr: 0317839	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  02-01 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a skin disorder of the 
penis.  


REPRESENTATION

Appellant represented by:	Dwight C. Moore, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from October 1984 
to October 1987, and from August 1988 to November 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2000 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Columbia, South Carolina.  


REMAND

In the instant case, the appellant's service medical records 
show that in February 1991, he underwent a circumcision.  The 
records reflect that following the operation, the appellant 
developed a blister around the mid-penile shaft.  Over the 
next two weeks, the blister progressively worsened, and in 
March 1991, the appellant underwent a wound debridement and 
split thickness skin grafting.  The final diagnosis was full 
thickness skin loss of mid-penile shaft.  

The appellant's service medical records also include a 
Medical Board report, dated in July 1992.  In the report, it 
was noted that following the appellant's circumcision with 
follow-up skin graft, he had had "constant penile pain."  
According to the report, the appellant was diagnosed with 
chronic penile pain, status-post circumcision/skin graft, and 
it was the Medical Board's recommendation that because the 
appellant did not meet retention standards, that he should be 
evaluated by the Physical Evaluation Board.  The appellant's 
service medical records reflect that he was subsequently 
discharged in November 1992.  

By an August 1993 rating action, the RO granted the 
appellant's claim of entitlement to service connection for 
the post-operative residuals of a circumcision, with skin 
graft and genital pain.  

In May 2001, the appellant underwent a VA skin examination.  
At that time, he gave a history of his circumcision and 
subsequent skin graft.  It was noted that in 1995, the 
appellant develop a penile lesion of the glans which was 
diagnosed as psoriasis.  Following the physical examination, 
the examining physician diagnosed the appellant with 
psoriasis of the penis.  The examiner stated that he did not 
believe that the appellant's psoriasis of the penis was 
related to the circumcision itself or to the skin grafting 
which followed.  According to the examiner, the psoriasis 
lesions were not at the same location as the skin graft.  

A VA scars examination was conducted in February 2002.  At 
that time, the appellant again gave a history of his 
circumcision and subsequent skin graft.  It was reported that 
the appellant was diagnosed with psoriasis of the penis in 
1995 at the VA Medical Center (VAMC) in Columbia, and that a 
biopsy performed in November 1997 was interpreted as showing 
a superficial perivascular dermatitis which was psoriasiform.  
Following the physical examination, the examining physician 
diagnosed the appellant with psoriasiform eruption of the 
glans.  The examiner stated that he did not detect any 
relationship between the appellant's surgery and his skin 
eruption.  

In May 2002, the RO received a private medical statement from 
L.T.J., M.D.  Dr. J. indicated that he had initially seen the 
appellant on May 14, 2002, with a history of psoriasis on the 
glans penis.  Dr. J. stated that the appellant gave a history 
of having had a circumcision in the early 1990's and a 
secondary infection which resulted in a skin graft to the 
shaft of the penis.  According to Dr. J., upon physical 
examination, there was a scarred area consistent with the 
appellant's history.  Dr. J. noted that the appellant also 
described a great deal of burning and stinging, particularly 
when water hit the penis where the psoriasis was located.  
Dr. J. reported that he wanted the appellant to stop therapy 
for the psoriasis and see what would happen.  According to 
Dr. J., the appellant came back to his office on May 20, 
2002, with a flare of red, scaly plaques on the glans penis 
which were very consistent with psoriasis.  Dr. J. indicated 
that it was his opinion that the appellant had psoriasis and 
that there was definitely a temporal relationship between 
that and his circumcision and grafting.  Dr. J. further 
opined that psoriasis could be brought out by stress and 
aggravated by stress, but he noted that how that related to 
the appellant's burning and stinging was not clear.  

In January 2003, a hearing was conducted at the RO before the 
undersigned Board member.  At that time, the appellant 
testified that he was currently receiving treatment for his 
psoriasis from the VA, Dr. J., and a Dr. M.K.  (Transcript 
(T.) at page (pg.) 7).  The appellant stated that he 
developed symptoms of his psoriasis right after his 
circumcision.  (T. at pg. 21).  He reported that due to his 
psoriasis, he had intimacy problems within his marriage, and 
that those problems had caused him to become depressed.  (T. 
at pg. 9).  According to the appellant, his psoriasis caused 
him to feel stressed, which aggravated his condition.  (T. at 
pages (pgs.) 21 & 22).  

In the instant case, the Board recognizes that there are 
discrepancies in the medical opinions regarding whether the 
appellant's psoriasis was caused or made worse by his 
service-connected post-operative residuals of a circumcision, 
with skin graft and genital pain, or by his service-connected 
psychiatric disability.  Therefore, in light of the above 
discrepancies, the Board is of the opinion that a VA 
examination, as specified in greater detail below, should be 
performed in order to determine the etiology of any current 
skin disorder of the penis.  

The Board also notes that while the evidence of record 
includes outpatient treatment records from the Columbia VAMC, 
dated from September 1996 to July 1999, and from August 2001 
to February 2002, and private medical statements from Dr. J. 
and Dr. K., dated in May 2002 and April 2002, respectively, 
based on the appellant's testimony, it appears that there 
should be additional records.  In addition, the Board further 
observes that although it was noted in the appellant's 
February 2002 VA examination report that the appellant was 
initially diagnosed with psoriasis of the penis at the 
Columbia VAMC in 1995, the evidence of record is negative for 
any treatment records from the Columbia VAMC prior to 
September 1996.  Inasmuch as the VA is on notice of the 
existence of additional VA and private records, these records 
should be obtained prior to any further appellate review of 
this case.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992); see generally Murincsak v. Derwinski, 2 Vet. App. 
363, 372-73 (1992).  As additional action by the RO may be 
helpful in either obtaining such putative records, or 
documenting information that the medical records cannot be 
obtained, further development in this regard is warranted. 

The Board further observes that by rating action of August 
2002, the RO granted the appellant's claims of entitlement to 
service connection for a residual scar of the left buttock as 
a result of a donor site for a skin graft, and entitlement to 
service connection for depression.  At that time, the RO 
assigned a 10 percent disability rating under Diagnostic Code 
7804, effective from April 29, 2002, for the appellant's 
service-connected left buttock scar, and a zero percent 
disability rating under Diagnostic Code 9434, effective from 
June 1, 2001, for the appellant's service-connected 
depression.  In addition, in the August 2002 decision, the RO 
also denied the appellant's claims of entitlement to service 
connection for anxiety and entitlement to service connection 
for a voiding dysfunction.  The RO notified the appellant of 
its decision by a letter in August 2002.  

In January 2003, the appellant submitted VA Form 21-4138, 
Statement in Support of Claim.  In the statement, the 
appellant expressed his disagreement with the August 2002 
rating decision as it related to "the service connection for 
residual scar and the effective date, the secondary 
connection for depression, anxiety, and for voiding 
dysfunction."  In addition, at the appellant's January 2003 
hearing before the undersigned, the appellant testified that 
in regard to the August 2002 rating action which granted 
service connection for a left buttock scar, he was expressing 
disagreement with respect to both the 10 percent rating 
assigned to the service-connected left buttock scar, and also 
with the effective date of that award.  (T. at pgs. 5 & 6).  
Thus, in light of the above, the Board views the appellant's 
January 2003 statement as a notice of disagreement with the 
10 percent rating assigned to the service-connected left 
buttock scar, and also with the effective date of that award.  
In addition, the Board views the appellant's January 2003 
statement as a notice of disagreement with the zero percent 
rating assigned to the service-connected depression and the 
denial of service connection for anxiety and voiding 
dysfunction.  38 C.F.R. § 20.201 (2002).  As this statement 
is accepted as a timely notice of disagreement on these 
issues, the Board is required to remand to the RO for 
issuance of a statement of the case (SOC).  Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED to the RO for the 
following development:  

1.  The RO should issue a statement of 
the case to the appellant and his 
representative that addresses the issues 
of (1) entitlement to an effective date 
earlier than April 29, 2002, for a grant 
of service connection for a residual scar 
of the left buttock as a result of a 
donor site for a skin graft, (2) 
entitlement to an evaluation in excess of 
10 percent for a residual scar of the 
left buttock, (3) entitlement to an 
evaluation in excess of zero percent for 
depression, (4) entitlement to service 
connection for anxiety, and (5) 
entitlement to service connection for a 
voiding dysfunction.  The appellant 
should also be informed of the 
requirements to perfect his appeal with 
respect to these issues.  If, and only 
if, the appellant perfects an appeal by 
the submission of a timely substantive 
appeal, these issues should be returned 
to the Board.  38 C.F.R. §§ 20.202, 
20.302 (2002); 66 Fed. Reg. 50318-19 
(Oct. 3, 2001).

2.  The RO should contact the appellant 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for a 
skin disorder of the penis at any time 
following military service.  With any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured, to specifically 
include outpatient treatment records from 
the Columbia VAMC, from December 1992 to 
the present, and treatment medical 
records regarding the appellant's 
treatment by Dr. J. and Dr. K.  

3.  The RO should ensure that its efforts 
to obtain any medical treatment records 
from the Columbia VAMC, Dr. J., Dr. K., 
and any other additional pertinent 
medical evidence it tries to obtain, are 
fully documented in the claims folder.  
If the RO is unsuccessful in obtaining 
any medical records from the Columbia 
VAMC, Dr. J., Dr. K., or any other 
additional pertinent medical evidence, it 
should inform the appellant and his 
representative of this and ask them to 
provide a copy of the outstanding medical 
records.  

4.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the appellant to be 
afforded a dermatologic examination to 
determine the nature and etiology of any 
skin disorder of the penis.  The claims 
folder must be available to the examiner 
for review in conjunction with the 
examination.  The examiner is 
specifically requested to review the May 
2001 and February 2002 VA examination 
reports (where the examiners opined that 
the appellant's diagnosed psoriasis of 
the penis was not related to his 
circumcision or the skin grafting), and 
the May 2002 private medical statement 
from Dr. J. (where Dr. J. opined that 
there was a temporal relationship between 
the appellant's diagnosed psoriasis of 
the penis and his circumcision and 
grafting, and also noted that psoriasis 
could be brought out by stress and 
aggravated by stress).  

All necessary special studies or tests 
are to be accomplished.  After a review 
of the examination findings and the 
entire evidence of record, the examiner 
should indicate the medical probabilities 
that any currently diagnosed skin 
disorder of the penis, to specifically 
include any currently diagnosed psoriasis 
of the penis, has been (1) caused or made 
worse by the appellant's service-
connected post-operative residuals of a 
circumcision, with skin graft and genital 
pain, and/or (2) caused or made worse by 
the appellant's service-connected 
depression.  If no disability is found, 
or no link to the appellant's service-
connected post-operative residuals of a 
circumcision or service-connected 
depression, such findings and conclusions 
should be affirmatively stated and 
explained.  A complete rationale for any 
opinion expressed should be included in 
the examination report.  

5.  Thereafter, the RO should thoroughly 
review the claims file and take all other 
proper measures to ensure full and 
complete compliance with the duty-to-
notify and duty-to-assist provisions of 
the VCAA.  The RO should also ensure that 
the VA examination report addresses all 
questions asked.  If it does not, it must 
be returned to the examiner for 
corrective action.  

6.  Then, the RO should review and re-
adjudicate the claim.  If any such action 
does not resolve the claim to the 
appellant's satisfaction, the RO shall 
issue the appellant and his 
representative a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  (The RO 
should ensure that the period for 
response set forth in 38 U.S.C.A. 
§ 5103(b) has expired before returning 
the case to the Board, if applicable.)  

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  No action 
is required of the appellant until he is notified by the RO.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).

